—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about August 6, 1996, which, inter alia, vacated certain portions of a preliminary conference order, previously consented by the parties, and permitted plaintiff to amend the bill of particulars to set forth plaintiff’s claim of pecuniary loss, unanimously affirmed, without costs.
Under the particular circumstances herein, the court appropriately exercised its discretion when it relieved plaintiff from the consequences of the stipulation reflected in the preliminary conference order here in issue (see, 1420 Concourse Corp. v Cruz, 175 AD2d 747, 748). In particular, we note that *174there was no demonstrable prejudice to defendants in allowing the amendment sought. Concur—Rosenberger, J. P., Wallach, Nardelli and Rubin, JJ.